686 So. 2d 267 (1996)
Ex parte Jason Patrick GILBERT.
Re Jason Patrick Gilbert
v.
State.
1951842.
Supreme Court of Alabama.
November 27, 1996.
*268 James W. Parkman III, Dotham, for petitioner.
No brief filed for respondent.
Prior report: Ala.Civ.App., 686 So. 2d 266.
HOOPER, Chief Justice.
In denying the petition for the writ of certiorari, we do not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
MADDOX, ALMON, HOUSTON, SHORES, KENNEDY, COOK, and BUTTS, JJ., concur.